{¶ 31} Respectfully, I dissent as to the finding of guilt in count three, theft, in violation of R.C. 2913.02.
 {¶ 32} Palmer was charged in a three-count indictment. The first count was burglary in violation of R.C. 2911.12; the second count was theft in violation of R.C. 2913.02, specifically, a 9mm handgun; and the third count was again theft in violation of R.C. 2913.02, specifically, a coin collection and a gun case. As part of count three, it was alleged that the value of the property was more than $500 but less than $5,000. The defendant was found guilty of all three counts.
 {¶ 33} The only testimony at trial as to the value of the coin collection and gunbox is found in the testimony of the owner, Jason Todorovich, at Tr. 199, as follows:
 {¶ 34} "Q. How long had you been building this collection?
 {¶ 35} "A. I really haven't been building it. I got it from my grandfather, so I just put it away. I'm not sure of the value of them, but they are all silver.
 {¶ 36} "Q. Do you know if your grandfather ever estimated the value of them?
 {¶ 37} "A. There is some prices on some of them. I bought a book to take a look at the value of some of them, but never had a chance.
 {¶ 38} "Q. Would you say that the value of this is over $500? *Page 15 
 {¶ 39} "A. Of everything on the table? Oh, yeah.
 {¶ 40} "Q. On the table, we have got the coins, your gun, the gunbox and a lockbox, right?
 {¶ 41} "A. Yes."
 {¶ 42} In short, Todorovich's estimate that his property was worth over $500 included the 9mm handgun that was the subject of the theft in count two, and for which Palmer was convicted and sentenced.
 {¶ 43} There is no testimony as to the value of the coin collection and the gunbox; we know only that those items plus a 9mm handgun and a lockbox are worth over $500. That is insufficient to prove the felony. Therefore, pursuant to State v. Reese, 165 Ohio App.3d 21,2005-Ohio-7075, 844 N.E.2d 873, I would find that the State did not present sufficient evidence as to the value of the coins and the gunbox, would reduce the conviction in count three to a first degree misdemeanor theft, and remand the matter for resentencing only. *Page 1